Citation Nr: 1130600	
Decision Date: 08/17/11    Archive Date: 08/29/11

DOCKET NO.  03-33 782	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Washington, DC


THE ISSUES

1.  Entitlement to service connection for sterility, claimed as secondary to service-connected epididymitis.

2.  Entitlement to service connection for benign prostatic hypertrophy, claimed as secondary to service-connected epididymitis.

3.  Entitlement to service connection for subclinical varicocele, claimed as secondary to service-connected epididymitis.

4.  Entitlement to service connection for spermatocele, claimed as secondary to service-connected epididymitis.

5.  Entitlement to service connection for male erectile disorder, claimed as secondary to service-connected epididymitis.

6.  Entitlement to service connection for penile lesion, claimed as secondary to service-connected epididymitis.
REPRESENTATION

Appellant represented by:	To be clarified


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

M. Zawadzki, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2002 rating decision.  The Veteran filed a notice of disagreement (NOD) in July 2002, and the RO issued a statement of the case (SOC) in October 2003.  The Veteran filed a substantive appeal (via a VA Form 9, Appeal to Board of Veterans' Appeals) in November 2003.

In March 2005, the Board remanded the claim for service connection for residuals of epididymitis, to include sterility, to the RO, via the Appeals Management Center (AMC) in Washington, DC, for additional development.  After completing additional development, the AMC continued to deny the claim and returned the matter to the Board.

In April 2006, the Board again remanded the claim for service connection for residuals of epididymitis, to include sterility, to the RO, via the AMC, for additional development.  After completing additional development, the AMC continued to deny the claim (as reflected in a December 2007 supplemental SOC (SSOC)), and returned the matter to the Board for further appellate consideration.

In October 2008, the Veteran and his wife testified during a Board hearing before the undersigned Veterans Law Judge in Washington, DC; a transcript of that hearing is of record.  

In a December 2008 decision, the Board denied service connection for residuals of epididymitis, to include sterility.  The Veteran appealed the December 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In May 2009, the Court granted the Secretary's unopposed motion to remand the claim to the Board for further proceedings consistent with the motion.

In July 2009, the Board again remanded the claim for service connection to the RO, via the AMC, for additional development.  In a February 2010 rating decision, the Remand and Rating Development Team at the Huntington, West Virginia RO granted service connection for "epididymitis" and assigned an initial 0 percent rating, effective April 2, 2001.  However, the RO continued to deny service connection for "residuals of epididymitis to include sterility" (as reflected in a February 2010 SSOC), and returned this matter to the Board for further appellate consideration.

After reviewing the February 2010 decision which granted service connection for "epididymitis" and the February 2010 SSOC which continued the denial of service connection for "residuals of epididymitis", the Veteran expressed confusion regarding the nature of his claim, as reflected in correspondence dated in March 2010.  In the Secretary's motion, it was noted that the Veteran had been diagnosed with epididymitis, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder, and a penile lesion during the pendency of this claim.  See Appellee's Motion for Remand, pp. 2-3.  The Secretary's motion specifically asked for consideration of whether any of the listed diagnoses were related to the Veteran's in-service episode of epididymitis.  See Appellee's Motion for Remand, p. 4.  In light of the February 2010 award of service connection for epididymitis itself, but not for its residuals, the Veteran's concerns, and the Secretary's motion, in May 2010, the Board characterized the appeal as encompassing the six matters set forth on the title page.  

In May 2010, the Board remanded the claims for service connection for sterility, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder, and penile lesion, each claimed as secondary to service-connected epididymitis, to the RO via the AMC, for further development.  After completing additional development, the AMC continued to deny the claims (as reflected in a June 2011 SSOC), and returned these matters to the Board for further appellate consideration.

In his July 2011 Informal Hearing Presentation (IHP), the Veteran's representative included excerpts from three medical websites regarding information pertinent to the claims on appeal.  The July 2011 IHP included a waiver of RO consideration of the evidence.  The Board accepts this evidence for inclusion in the record.  See 38 C.F.R. § 20.1304 (2010).

As a final preliminary matter, the Board again notes that, in September 2007, the RO determined that the Veteran's VA claims file had been lost.  The current file is a rebuilt one.  Some of the information discussed herein is derived from records assembled in an attempt to reconstruct the claims file.

For the reasons expressed below, the claims on appeal are, again, being remanded to the RO via the AMC in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.   


REMAND

Unfortunately, the claims file reflects that further action on the claims on appeal is warranted, even though such action will, regrettably, further delay an appellate decision on these matters.

A remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  In Stegall the Court held that "where... the remand orders of the Board... are not complied with, the Board itself errs in failing to insure compliance."  Id.  

In the July 2009 remand, the Board instructed the RO to obtain a medical opinion which addressed whether any of the genitourinary conditions diagnosed at a time frame pertinent to the appeal-including epididymitis, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder and a penile lesion-is or was a residual of epididymitis or was otherwise medically related to the Veteran's military service.  

The Veteran was afforded a VA genitourinary examination in November 2009 by Dr. H.W.  Within the examination report, the physician listed diagnoses of left epididymitis, spermatocele, varicocele, benign prostatic hyperplasia, erectile dysfunction, and penile lesion.  The physician opined that, while the residual of left testicular discomfort was as likely as not to be a residual of service-connected epididymitis, the other disabilities were clearly not related to the Veteran's previous military experience.  In a December 2009 addendum, Dr. H.W. added that erectile dysfunction, spermatocele, benign prostatic hyperplasia, penile lesion, and varicocele were not caused by the previous epididymitis.  

Because the physician provided no rationale for either of the conclusions reached regarding etiology of the Veteran's claimed disabilities, in May 2010, the Board remanded the claims on appeal to obtain an addendum opinion from Dr. H.W., which included a rationale for the November 2009 and December 2009 opinions.

In an August 2010 addendum, Dr. H.W. opined that erectile dysfunction, benign prostatic hyperplasia, penile lesion, varicocele, and spermatocele were not caused by epididymitis.  He also opined that sterility was less than likely to be caused by epididymitis. 

In April 2011, the Veteran was afforded another VA genitourinary examination by Dr. H.W.; however, this examination did not specifically address the etiology of any of the claimed disabilities currently on appeal.  Rather, the Veteran was evaluated for tuberculosis of the testes.  The diagnosis following examination was bilateral orchalgia.  The physician opined that he could not find evidence of genitourinary tuberculosis.  

On two separate occasions on June 1, 2011, a nurse at the Washington VA Medical Center (VAMC) entered two additional addendums from Dr. H.W. as regards his August 2010 opinion.  In the first note, she indicated that Dr. H.W. stated that rationale for his six opinions (that erectile dysfunction, benign prostatic hyperplasia, penile lesion, varicocele, and spermatocele were each not caused by epididymitis, and that sterility was less than likely to be caused by epididymitis) was based on his knowledge of, and clinical experience in, the medical practice of urology.  The nurse noted that Dr. H.W. began private practice approximately 43 years earlier.  In the second note, the nurse reported that, per Dr. H.W., erectile dysfunction, benign prostatic hyperplasia, penile lesion, varicocele, and spermatocele were not related to the service-connected disability of epididymitis because there was no evidence in the current medical literature, or upon review of the claims file, that indicated that these five disabilities had been caused by, aggravated by, or were proximately related to the service-connected epididymitis.  He added that sterility was less likely than not to be caused by the service-connected epididymitis, "because of the evidence in the current medical literature or upon review of the claims file that indicates this disability has been caused by, aggravated by, or is proximately related to the service-connected disability, epididymitis."  

The June 2011 addendum provides a rationale for Dr. H.W.'s opinion that erectile dysfunction, spermatocele, benign prostatic hyperplasia, penile lesion, and varicocele were not caused by epididymitis (as he opined in December 2009 and August 2010).  Unfortunately, Dr. H.W. has not yet provided a rationale for his November 2009 opinion, that spermatocele, varicocele, benign prostatic hyperplasia, erectile dysfunction, and penile lesion were not related to the Veteran's military service, despite the fact that the May 2010 remand specifically instructed that the examiner provide a rationale supporting the opinions offered in the November 2009 examination report and December 2009 addendum (emphasis added).  Moreover, while the record includes medical opinions that the Veteran's sterility is not caused by his epididymitis, no medical opinion of record addresses whether the Veteran's sterility is otherwise related to his military service, and Dr. H.W.'s June 2011 rationale provided regarding his opinion as to the relationship between sterility and epididymitis is confusingly stated.  

Once VA undertakes the effort to provide an examination when developing a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Unfortunately, as the record still does not include an adequate medical opinion that is supported by clearly-stated rationale and complies with the May 2010 remand directives, the Board finds that additional corrective action to obtain the required medical opinion is necessary.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; McLendon v. Nicholson, 20 Vet. App. 79 (2006); Stegall, 11 Vet. App. at 271.

The Board points out that, in his July 2011 IHP, the Veteran's representative included excerpts from three websites regarding complications from epididymitis, including fertility problems.  As the claims are being remanded for an additional medical opinion, the examiner should consider and address these excerpts.    

Accordingly, the RO should forward the claims file to the physician who performed the November 2009 VA examination, and provided the December 2009, August 2010, and June 2011 addendums (Dr. H.W.) for an addendum opinion with a complete rationale for each opinion provided.  In providing rationales for such opinions, the examiner should review the entire claims file and specifically discuss the excerpts from medical websites included in the July 2011 IHP.  The RO should only arrange for further examination of the Veteran if Dr. H.W. is unavailable, or if further examination of the Veteran is deemed necessary.

The Veteran is hereby notified that failure to report to any scheduled examination, without good cause, may result in denial of the claim(s) for service connection (as the original claim(s) will be considered on the basis of the evidence of record).  See 38 C.F.R. § 3.655.  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to any scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the examination sent to him by the pertinent VA medical facility.

Further, to ensure that the record that all due process requirements are met, and that that the record before the VA physician is complete, on remand, the RO also obtain and associate with the claims file all outstanding  pertinent medical records.  

Regarding VA records, the claims file currently includes treatment records from the VAMC in Washington, DC, dated from September 2002 to March 2009; however, more recent records from this facility may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO must obtain from the above-noted facility all outstanding pertinent VA treatment records dated since March 2009, following the current procedures prescribed in 38 C.F.R. § 3.159 as regards requests for records from Federal facilities.

The RO should also give the Veteran another opportunity to present information and/or evidence pertinent to the claims on appeal.  The RO's notice letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159.

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims on appeal.  

As a final matter, the Board notes that the claims file reflects that the Veteran has been represented by Disabled American Veterans (DAV) during the pendency of his appeal.  A power of attorney, executed on either VA Form 21-22, Appointment of Veterans Service Organization as Claimant's Representative, or VA Form 21-22a, Appointment of Attorney or Agent as Claimant's Representative, is required to represent a claimant before VA and to authorize VA's disclosure of information to any person or organization representing a claimant before VA.  38 C.F.R. § 14.631(a).  No VA Form 21-22 is currently associated with the rebuilt claims file.  

Although it is likely that a VA Form 21-22 was associated with the Veteran's now lost claims file, in light of 38 C.F.R. § 14.631(a), on remand, the RO should clarify the Veteran's intentions as to representation.  Specifically, the RO should associate with the claims file any properly executed VA Form 21-22 in favor of DAV.  If no VA Form 21-22 has yet been properly executed by the Veteran,, the RO should clarify, in writing, the Veteran's intentions regarding his representation in this appeal, and appropriate documentation concerning such representation should be associated with the claims file.  If the Veteran has executed, or executes on remand, a VA Form 21-22 in favor of DAV, or another representative, that representative should be afforded the opportunity to review the claims file and provide argument on the Veteran's behalf.

Accordingly, these matters are hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should associate with the claims file any existing, properly executed  VA Form 21-22 in favor of DAV.  If no current VA Form 21-22 in favor of DAV is located, the RO should clarify, in writing, the Veteran's intentions regarding representation in this appeal, and appropriate documentation should be associated with the claims file.

2.  The RO should obtain from the VAMC in Washington, DC all outstanding, pertinent  records of evaluation and/or treatment of the Veteran, since March 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3.  The RO should send to the Veteran and his representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization to enable it to obtain any additional evidence pertinent to the claims on appeal that is not currently of record.  The RO's letter should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).   

4.  If the Veteran responds, the RO should assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, the Veteran's entire claims file should be forwarded to the physician who examined the Veteran in November 2009 (Dr. H.W.), for an addendum opinion that provides the rationale supporting the opinions offered in the November 2009 examination report and the December 2009 addendum.

Specifically, the physician should provide a rationale for his opinion that the Veteran's spermatocele, varicocele, benign prostatic hyperplasia, erectile dysfunction, and penile lesion are not related to the Veteran's military service.  Further, considering the excerpts from medical websites furnished by the Veteran's representative in July 2011 (as noted above), he should also provide a rationale for his opinion that erectile dysfunction, spermatocele, benign prostatic hyperplasia, penile lesion, and varicocele are not caused by epididymitis.

The physician should also provide an opinion, supported by clearly-stated rationale, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the Veteran's sterility was incurred or aggravated as a result of his active duty service.  Further, considering the excerpts from medical websites furnished by the Veteran's representative in July 2011 (as noted above), he should provide a clearly-stated rationale for his opinion that the Veteran's sterility is less likely than not caused by epididymitis.  

If the prior examiner is not available, or is unable to provide the requested opinion without examining the Veteran, the RO should arrange for the Veteran to undergo VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented medical history and assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examining physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

With respect to each of the disability diagnosed during the course of this appeal-sterility, benign prostatic hypertrophy, subclinical varicocele, spermatocele, male erectile disorder and a penile lesion-the physician should offer an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is at least a 50 percent or more probability), that the disability is a residual of in-service epididymitis, or is otherwise medically related to service.  

In rendering the requested opinion, the physician should specifically consider the in- and post-service treatment records, as well as the Veteran's contentions and the excerpts from medical websites furnished by the Veteran's representative in July 2011 (as noted above),

The physician should set forth all examination findings (if any), along with complete rationale for the conclusions reached, in a printed (typewritten) report

6.  If the Veteran fails to report to any scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the examination sent to him by the pertinent VA medical facility.

7.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998).   

8.  After completing the requested actions, and any additional notification and/or development deemed warranted, the RO should readjudicate the claims on appeal in light of all pertinent evidence and legal authority.  

9.  If any benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate SSOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).  



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).


